Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed April 21, 2020, is acknowledged and has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 2 and claim 9, line 3, the respective recitations of “a second piston” and “a second cylinder” are confusing in that no first piston or cylinder has initially been recited (also see the recitations of these terms in claim 10); in claim 10, lines 3 and 6, the respective recitations of “a second ball joint” and “a third ball joint” are confusing in that no first ball joint has initially been recited.
In a condition such as this, it is not clear whether or not an intended “first” of the respective elements was intended to be claimed but was omitted from the recitation, or potentially some other condition with respect to un-recited elements applies.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basadzihvili (US 8,746,383). 
Note: certain limitations associated with dependent claims treated under 35 USC §103 may be found listed in this statement associated with 35 USC §102. 
Basadzihvili teaches a combined in-wheel motor and suspension arrangement for a vehicle, including an in-wheel motor having a rotor portion (157) mounted on an inner diameter portion of a rim (138) of a driving wheel and a stator (158) disposed on an inner diameter portion of the rotor, a vehicle body mounting plate (134, 135) mounted at a predetermined position of a vehicle; a tilting hub (132) tiltably connected by the vehicle mounting plate and a steering device (187) and disposed at a central portion of the rim, a plurality of dampers (107) each having an end portion fixed to an inner diameter portion of a housing of the stator (e.g., at 105a) and another end portion (cylinder portion of 107) fixed to an outer surface of the tilting hub (132, e.g., via intervening structure), a spring (213) elastically supported by being connected between the inner diameter portion of the housing of the stator and the outer surface of the tilting hub, the motor necessarily including a power connection in order to function, the dampers including cylinders which store a damping fluid (e.g., internally of chambers 234, 235) and a piston (217) mounted to be able to pass into or out of the cylinder, the cylinder fixed to the tilting hub and the piston fixed to and movable with the stator housing (via piston rod 103), including a steering support shaft (246) with a laterally inward end portion (portion of 246 surrounding 247) rotatably connected (via 247, at the pin which provides pivot point 228) to a central portion of the vehicle body mounting plate and fixed to the central portion of the hub (end of 246 connected to 132) a steering .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Basadzihvili (cited above).
As regards claim 2: the reference to Basadzihvili, while teaching a motor, is unspecific as to the power connection, which would be necessary for the motor to actually work. It is notoriously old and well-known in the automotive arts to provide power to a motor via a conductor such as a wiring bundle, terminated at a connector, and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the motor drive arrangement taught initially by Basadzihvili with a line connection terminal in the vehicle body mounting plate to allow the motor to be connected to a power source such as a battery, in order to allow the motor to 
As regards claim 5: the reference to Basadzihvili, while teaching a cylinder and piston/rod assembly, does not expressly teach the connection of the cylinder to the inner diameter portion of the stator and the piston/rod to the hub (rather, it teaches the reversed configuration). It is well held that a reversal of parts of operative structures is well within the skill level of the ordinary practitioner, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the structure of the cylinder and piston/rod taught by Basadzihvili as being reversed, i.e., such that the connection of the cylinder is to the inner diameter portion of the stator and the piston/rod is to the hub, the reversal not impacting the function of the parts, for the purpose of reducing the weight or mass density proximate the hub, e.g., by locating the cylinder portion further from the hub, providing a more balanced weight or mass distribution across the wheel structure. 
As regards claim 7 and the mounting of the steering support shaft with an end portion rotatably connected to a central portion of the tilting hub and another end portion fixed to a central portion of the vehicle body mounting plate: the reference to Basadzihvili teaches the reverse of this arrangement. As noted previously, it is well held that a reversal of parts of operative structures is well within the skill level of the ordinary practitioner, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the steering support shaft with an end portion rotatably connected to a central portion of the tilting hub and another end 
As regards claim 7 and the provision of plural steering actuators: the reference to Basadzihvili teaches a single actuator, and lacks a teaching of plural actuators. It is well understood to be within the skill of the ordinary practitioner to multiply or duplicate already-taught parts for the purpose of multiplying or enhancing the function of those parts, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide plural steering actuators for the purpose of one or more of providing greater steering force, providing balanced application of steering force on plural portions of the hub (as compared to applying all steering force to one location) and/or to allow the use of a number of smaller capacity actuators rather than a single larger capacity actuator, based on part availability or interchangeability (e.g., using plural actuators for a larger vehicle where a smaller vehicle would use a single one of the actuators of the same rating, thus beneficially reducing the number of differing actuators needed to be stocked). 
As regards claim 9: initially the steering actuator of Basadzihvili is illustrated as having a piston and cylinder form (see, e.g., figures 4, 7A, 7B, 7C), and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the steering actuator as actually being a piston and cylinder, since it is schematically illustrated in that manner, for the purpose of providing the 
As regards claims 8 and 10: the reference to Basadzihvili teaches rotary connections for the turnable hub, between the steering actuator and vehicle body and between the steering actuator and hub, but does not expressly teach that the rotary connections are provided through ball joints. A ball joint is a well-known means for providing rotary motion between two connected elements, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the rotary connections for the turnable hub, between the steering actuator and vehicle body and between the steering actuator and hub as made with ball joints for the purpose of ensuring that rotary motion between the respective elements is provided, and additionally to allow for adjustment of off-axis rotation such as would result from the camber of steered wheel assemblies.

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moore et al. and Beltrame et al. teach in-wheel motors for vehicle applications, Schott and Laurent et al. teach vehicle wheels with in-wheel suspensions; Nagaya, Gashi et al., Winshtein et al. and Barel et al. teach combined in-wheel motors and in-wheel suspension systems.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616